Opinion filed September 25, 2014




                                         In The


          Eleventh Court of Appeals
                                      __________

                                No. 11-13-00218-CR
                                    __________

             ELI VERNON III A/K/A ELI MIMS, Appellant
                                            V.
                     THE STATE OF TEXAS, Appellee


                      On Appeal from the 43rd District Court
                              Parker County, Texas
                        Trial Court Cause No. CR13-0053


                      MEMORANDUM OPINION
      The jury convicted Appellant, Eli Vernon III a/k/a Eli Mims, of evading
arrest or detention with a motor vehicle. 1 After the jury found at least two of the
enhancement paragraphs to be true, it assessed Appellant’s punishment at
confinement for fifty years with no fine. The trial court sentenced Appellant
accordingly. Appellant contends in a single issue on appeal that the trial court
erred when it denied his motion for directed verdict. We affirm.

      1
       TEX. PENAL CODE ANN. § 38.04 (West Supp. 2014).
                              I. The Charged Offense
      Appellant was charged by indictment with the offense of evading arrest or
detention with a motor vehicle.       The indictment alleged that, on or about
November 14, 2012, using a motor vehicle, Appellant intentionally fled from
Tracey Cryer, a person Appellant knew was a peace officer attempting lawfully to
arrest or detain him. Appellant pleaded “not guilty” to the charge, and the case
proceeded to trial.
                                II. Evidence at Trial
      B.J. Ellis testified that, on the afternoon of November 14, 2012, he was at a
gas station in Weatherford when Appellant approached him and tried to sell him
jewelry. Appellant showed Ellis receipts from Gordon’s Jewelers in an attempt to
prove that the jewelry was real. Appellant stated that the jewelry was purchased
with a stolen credit card and that he was willing to sell the jewelry for “pennies on
the dollar.” Ellis believed that Appellant was involved in criminal activity and
rejected his offer.
      After Appellant walked away, Ellis called 911 and reported Appellant’s
behavior.   Appellant drove off in what Ellis believed was a black Chevrolet
Malibu, and Ellis followed him. Ellis continued to speak with the 911 dispatcher
until the responding police officers located Appellant’s vehicle. According to
Ellis, the officers engaged Appellant and motioned for him to pull over. Appellant
did not pull over; instead, he accelerated and erratically crossed lanes. Appellant
was eventually detained, and Ellis confirmed that Appellant was the same
individual who had attempted to sell him jewelry at the gas station.
      The 911 call was played for the jury. On the recording, Ellis reports that he
is traveling on Interstate 20, following a black Chevrolet Malibu, because the
driver just attempted to sell him jewelry that was purchased with a stolen credit


                                         2
card. The 911 dispatcher can then be heard incorrectly relaying Ellis’s report to
police, stating that a man tried to sell Ellis a stolen credit card.
       Captain William “Billy” Ray of the Willow Park Police Department
(WPPD) testified that, on the afternoon of November 14, 2012, dispatch informed
him that Ellis was following an individual who had just attempted to sell him a
stolen credit card. Captain Ray then headed to Ellis’s location in his marked police
vehicle.
       Captain Ray caught up with Ellis and observed that Officer Tracey Cryer
was already in pursuit of Appellant. As Captain Ray and Officer Cryer chased
Appellant, who was actually driving a black Chevrolet Impala,2 they reached
speeds up to 107 miles per hour. During the pursuit, Appellant drove recklessly
through traffic and erratically switched lanes. Captain Ray noted that Appellant’s
behavior was consistent with someone who was fleeing from the police.
       The pursuit finally ended when another car swerved in front of Appellant,
which caused him to slam on his brakes and lose control of his vehicle.
Appellant’s vehicle struck a guardrail before it rammed into a light pole in the
median of the highway and came to a stop.
       Captain Ray parked his patrol car directly in front of Appellant’s vehicle to
prevent him from driving away. Captain Ray then drew his weapon and ordered
Appellant to exit his vehicle. Appellant complied with the order, and Officer Cryer
assisted him out of the vehicle.3
       Officer Cryer testified that, on November 14, 2012, he was notified by
dispatch that the driver of a black Chevrolet Malibu, later confirmed to be
Appellant, was reportedly in possession of stolen jewelry and/or a stolen credit

       2
        Captain Ray noted that a Chevrolet Malibu and a Chevrolet Impala are similar in appearance.
       3
          The video taken from the dashboard camera in Captain Ray’s patrol vehicle was also played for
the jury. The video corroborated Captain Ray’s testimony.

                                                  3
card. Officer Cryer then headed to Appellant’s location in his marked patrol car.
Officer Cryer eventually caught up to Appellant’s vehicle and turned on his lights
and siren.
      Officer Cryer reported that the officers reached speeds up to 107 miles per
hour while in pursuit of Appellant. Officer Cryer noted that Appellant drove
recklessly and made it apparent that he did not want to stop. Appellant’s vehicle
eventually spun out of control, struck a guardrail, and hit a light pole in the median
of the highway.
      Officer Cryer subsequently searched Appellant’s vehicle and found several
small boxes containing various pieces of inexpensive costume jewelry, a bag of
loose costume jewelry, and a number of receipts from Gordon’s Jewelers.
Officer Cryer noted that the receipts had several obvious errors on them that
indicated they were fake.
       Appellant made a motion for directed verdict and argued that the State had
failed to prove each element of the charged offense. The trial court denied the
motion.
                              III. Standard of Review
      A challenge to a trial court’s ruling on a motion for directed verdict is, in
actuality, a challenge to the sufficiency of the evidence to support the conviction.
Madden v. State, 799 S.W.2d 683, 686 (Tex. Crim. App. 1990). We review a
challenge to the sufficiency of the evidence under the standard of review set forth
in Jackson v. Virginia, 443 U.S. 307, 319 (1979). Brooks v. State, 323 S.W.3d
893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89 (Tex.
App.—Eastland 2010, pet. ref’d). Under that standard, we examine all of the
evidence in the light most favorable to the verdict and determine whether, based on
that evidence and any reasonable inferences from it, any rational trier of fact could
have found the essential elements of the offense beyond a reasonable doubt.
                                          4
Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App.
2010).
                                    IV. Analysis
      Appellant argues that the trial court erred when it denied his motion for
directed verdict. Appellant specifically claims that the officers who attempted to
detain him were not lawfully attempting to detain him; he asserts that the officers
lacked reasonable suspicion to detain him because the 911 dispatcher incorrectly
informed them that he was in possession of a stolen credit card.
      Under the Fourth Amendment, a warrantless detention of a person that
amounts to less than a full-blown custodial arrest must be justified by reasonable
suspicion. Derichsweiler v. State, 348 S.W.3d 906, 914 (Tex. Crim. App. 2011).
A police officer has reasonable suspicion to detain if he has specific, articulable
facts that, combined with rational inferences from those facts, would lead him to
reasonably conclude that the person detained is, has been, or soon will be engaged
in criminal activity. Id. “This standard is an objective one that disregards the
actual subjective intent of the arresting officer and looks, instead, to whether there
was an objectively justifiable basis for the detention.” Id.
      An officer is not required to confirm that a particular offense has been
committed in order to have reasonable suspicion; it is enough that the information
provided to the officer “is sufficiently detailed and reliable—i.e., it supports more
than an inarticulate hunch or intuition—to suggest that something of an apparently
criminal nature is brewing.”     Id. at 917.    Moreover, the officer need not be
personally aware of every fact that objectively supports reasonable suspicion;
“rather, ‘the cumulative information known to the cooperating officers at the time
of the stop is to be considered in determining whether reasonable suspicion
exists.’” Id. at 914 (quoting Hoag v. State, 728 S.W.2d 375, 380 (Tex. Crim. App.


                                          5
1987)). A 911 police dispatcher is generally regarded as a “cooperating officer”
for purposes of making this determination. Id.
      Furthermore, “information provided to police from a citizen-informant who
identifies himself and may be held to account for the accuracy and veracity of his
report may be regarded as reliable.” Id. at 914–15. When information is obtained
from a known citizen-informant, the only question is whether the information,
“viewed through the prism of the detaining officer’s particular level of knowledge
and experience, objectively supports a reasonable suspicion to believe that criminal
activity is afoot.” Id. at 915 (footnote omitted).
      In this case, Ellis identified himself when he called 911; therefore, he could
be held accountable for the accuracy and veracity of his report. See id. at 914–15;
Parson v. State, 392 S.W.3d 809, 816 (Tex. App.—Eastland 2012, pet. ref’d), cert.
denied, 134 S. Ct. 134 (2013).         Under these circumstances, we find that the
information Ellis provided to the police was reliable. Ellis told the 911 dispatcher
that someone had just attempted to sell him jewelry that had been purchased with a
stolen credit card. The 911 dispatcher then incorrectly relayed Ellis’s report by
telling police that a man had tried to sell Ellis a stolen credit card. Captain Ray
and Officer Cryer both testified that dispatch reported that Appellant was in
possession of a stolen credit card.
      Reasonable mistakes about facts may still legitimately justify an officer’s
conclusion that reasonable suspicion exists. Robinson v. State, 377 S.W.3d 712,
720 (Tex. Crim. App. 2012). Mistakes will not vitiate an officer’s actions in
hindsight so long as his actions were lawful under the facts as he reasonably, albeit
mistakenly, perceived them to be. Id. at 720–21. Although the 911 dispatcher and
the responding officers were mistaken about the specific details of Ellis’s report,
we find that those mistakes were reasonable. Thus, the fact that Appellant was not


                                           6
in possession of a stolen credit card at the time of his arrest does not negate the
officers’ earlier conclusion that reasonable suspicion existed to detain him.
      Based on our review of the evidence, we conclude that the totality of the
circumstances gave rise to a reasonable suspicion that Appellant was involved in
criminal activity.    The facts, as they were provided to Captain Ray and
Officer Cryer, were sufficient to suggest that “something of an apparently criminal
nature [was] brewing.” See Derichsweiler, 348 S.W.3d at 917.
      The evidence presented at trial established that Appellant led police officers
on a chase that lasted several minutes and reached speeds up to 107 miles per hour.
Given our earlier finding that the officers had reasonable suspicion to detain
Appellant, we conclude that the evidence was sufficient because a rational jury
could have found beyond a reasonable doubt that Appellant evaded arrest when he
intentionally fled from the officers who were lawfully trying to arrest or detain
him. We overrule Appellant’s sole issue.
                               V. This Court’s Ruling
      We affirm the judgment of the trial court.




                                                    MIKE WILLSON
                                                    JUSTICE


September 25, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                          7